Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Julie Kapp on March 3, 2022. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 
(Currently Amended) A method of determining an aircraft flight line delivery schedule for the flight line delivery of a plurality of aircraft, the method comprising:
receiving, by a processor, a set of milestones for flight line delivery of the plurality of aircraft, wherein the plurality of aircraft includes a first aircraft;
receiving, by the processor, a set of costs for the set of milestones; receiving, by the processor, a set of scheduling constraints;
generating, by the processor, a network flow chart for each aircraft in the plurality of aircraft, the network flow chart having an order of milestones for flight line delivery of the aircraft;
determining, by the processor, a cost of flight line delivery for a plurality of different orderings of the milestones for each aircraft in the plurality of aircraft based on the network flow chart and the set of costs for the set of milestones;
determining, by the processor, the aircraft flight line delivery schedule for the flight line delivery of the plurality of aircraft based on reducing a total cost for the flight line delivery of the plurality of aircraft; and
outputting the determined aircraft flight line delivery schedule, the outputting including: generating work orders for completion of the milestones of the aircraft flight line
delivery schedule;
allocating resources for completion of the milestones;

milestone monitoring system, 
wherein the aircraft flight line delivery milestone monitoring system is in communication with the processor and is configured to monitor completion of scheduled milestones, and the aircraft flight line delivery milestone monitoring system is configured to detect that the first aircraft entered a paint hanger at a first time, and the at least one input is indicative that the first aircraft entered the paint hanger at the first time: 
in response to receiving the at least one input from the aircraft flight line delivery milestone monitoring system that is indicative that the first aircraft entered the paint hanger at the first time, updating in real-time, by the processor, the aircraft flight line delivery schedule in response to a trigger even to produce an updated version of the aircraft flight line delivery schedule; and
transmitting to the output device a change notification identifying a scheduling difference between the updated version and the aircraft flight line delivery schedule previously transmitted to the output device[.]; and 
wherein the set of scheduling constraints comprises a paint hanger capacity, the aircraft flight line delivery milestone monitoring system includes at least one of an RFID location system or a visual camera-based detection system configured to detect that the first aircraft entered the paint hanger at the first time, the at least one input is a first input, the method further includes receiving, by the processor, a second input from an aircraft flight line delivery milestone monitoring system, the aircraft flight line delivery milestone monitoring system is configured to detect that the first aircraft left the paint hanger at a second time, the second input is indicative that the first aircraft left the paint hanger at the second time, the method further comprises updating in real-time, by the processor, the aircraft flight line delivery schedule in response to determining that the first aircraft left the paint hanger at the second time to produce the updated version of the aircraft flight line delivery schedule, the set of milestones includes a paint milestone, and the painting milestone is completed during a duration between the first time and the second time.


(Original)	The method of claim 1, wherein the set of milestones comprises at least one of: a rollout milestone, a paint milestone, an inspection milestone, a customer walkthrough milestone, a test flight milestone, a customer flight milestone, a ticket even milestone, and a delivery milestone.

(Cancelled) 

(Previously Presented) The method of claim 1, wherein the set of scheduling constraints comprises customer profiles, the aircraft flight line delivery milestone monitoring system is configured to access an electronic flight log of the first aircraft to determine that a pilot making a flight-log entry for a test flight for the first aircraft means a completion of a test flight milestone, the at least one input is a first input, the method further comprises receiving, by the processor, a second input from the aircraft flight line delivery milestone monitoring system, the second input is indicative that the test flight milestone has been completed, the method comprising updating in real-time, by the processor, the aircraft flight line delivery schedule in response to receiving the second input from aircraft flight line delivery milestone monitoring system that is indicative that the test flight milestone has been completed to produce the updated version of the aircraft flight line delivery schedule.

(Original)	The method of claim 4, wherein the customer profiles comprise customer flight requirements and acceptable customer delivery days.

(Original)	The method of claim 1, wherein the set of scheduling constraints comprises a milestone duration.

(Original)	The method of claim 1, wherein determining a cost of a flight line delivery for each aircraft in the plurality of aircraft based on the network flow chart and the set of costs for the set of milestones comprises determining a cost of a milestone of painting the aircraft at both an in-house paint hanger and at an out-sourced paint hanger.

(Original)	The method of claim 1, wherein determining a cost of flight line delivery for each aircraft in the plurality of aircraft based on the network flow chart and the set of costs for the set of milestones comprises determining a cost of a milestone of 

(Previously Presented) The method of claim 1, wherein outputting the determined aircraft flight line delivery schedule further comprises displaying the aircraft flight line delivery schedule in a dashboard view, the aircraft flight line delivery milestone monitoring system is in communication with a maintenance database computer, the aircraft flight line delivery milestone monitoring system is configured to access the maintenance database computer to detect that the first aircraft entered the paint hanger at the first time.

(Original)	The method of claim 1, further comprising generating a flight line delivery report based on the aircraft flight line delivery schedule.

(Previously Presented) The method of claim 10, further comprising monitoring completion of scheduled milestones via the aircraft flight line delivery milestone monitoring system, and wherein generating flight line delivery reports comprises analyzing completed milestones compared to scheduled milestones.

(Currently Amended) An aircraft flight line delivery schedule optimizer system comprising:
an output device and an optimization module, the optimization module including a processor configured to:
receive a plurality of milestones for the flight line delivery of a set of aircraft to be delivered;
receive a set of scheduling constraints associated with the set of aircraft to be delivered;
determine a cost of flight line delivery for a plurality of different orderings of the milestones; and
determine a flight line delivery schedule for the set of aircraft, the flight line delivery schedule for the set of aircraft comprising a minimized cost for flight line of the set of aircraft;
transmit the aircraft flight line delivery schedule to an output device

		wherein the set of scheduling constraints comprises a paint hanger capacity, the aircraft flight line delivery milestone monitoring system includes at least one of an RFID location system or a visual camera-based detection system configured to detect that the first aircraft entered the paint hanger at the first time, the at least one input is a first input, the method further includes receiving, by the processor, a second input from an aircraft flight line delivery milestone monitoring system, the aircraft flight line delivery milestone monitoring system is configured to detect that the first aircraft left the paint hanger at a second time, the second input is indicative that the first aircraft left the paint hanger at the second time, the method further comprises updating in real-time, by the processor, the aircraft flight line delivery schedule in response to determining that the first aircraft left the paint hanger at the second time to produce the updated version of the aircraft flight line delivery schedule, the set of milestones includes a paint milestone, and the painting milestone is completed during a duration between the first time and the second time.
in response to receiving the at least one input from the aircraft flight line delivery milestone monitoring system that is indicative that the first aircraft entered the paint hanger at the first time, update in real-time the aircraft flight line delivery schedule in response to a trigger event to produce an updated version of the aircraft flight line delivery schedule; and
transmit to the output device a change notification identifying a scheduling difference between the updated version and the aircraft flight line delivery schedule previously transmitted to the output device; and
the output device configured to output the determined flight line delivery schedule, the output device further configured to output the updated version or the change      notification.

(Previously Presented)	The aircraft flight line delivery schedule optimizer system of claim 12, wherein:
the processor is further configured to receive a set of costs for the plurality of milestones; wherein
determining the flight line delivery schedule for the set of aircraft comprises:
generating a network flow chart for each aircraft in the set of aircraft to be delivered, the network flow chart being based on the set of scheduling constraints; and
determining a cost for completion of each milestone in the plurality of milestones along the network flow chart for each aircraft in the set of aircraft to be delivered.

(Original)	The aircraft flight line delivery schedule optimizer system of claim 12, wherein the set of scheduling constraints comprises a paint hanger capacity.

(Original)	The aircraft flight line delivery schedule optimizer system of claim 14, wherein the paint hanger capacity comprises an in-house paint hanger capacity and an out- sourced paint hanger capacity.

(Original)	The aircraft flight line delivery schedule optimizer system of claim 12, wherein the set of milestones includes: a rollout milestone, a paint milestone, a customer walkthrough milestone, a test flight milestone, and a ticket event milestone.

(Original)	The aircraft flight line delivery schedule optimizer system of claim 16, wherein the set of scheduling constraints comprises a paint hanger maintenance requirement.

(Original)	The aircraft flight line delivery schedule optimizer system of claim 16, wherein the set of scheduling constraints comprises a paint hanger 

(Previously Presented) The aircraft flight line delivery schedule optimizer  system  of claim 16, further comprising  the aircraft flight line delivery milestone monitoring system, the aircraft flight line delivery milestone monitoring system configured to determine completion of scheduled flight line delivery milestones, the processor further configured to generate flight line delivery reports based on completed milestones and scheduled milestones and the output device further configured to output the flight line delivery reports based on completed milestones and scheduled milestones.

(Original) The aircraft flight lien delivery schedule optimizer system of claim 19, further configured to update the determined flight line delivery schedule for the set of aircraft based at least in part on the completed milestones.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
 35 USC 101
With respect to withdrawal of the rejection of claims 1 – 2 and 4 -20 under 35 U.S.C. 101, amended claims recite the aircraft flight line delivery milestone monitoring system includes at least one of an RFID location system or visual camera-based detection system configured to detect that the aircraft entered the paint hanger at the first time, the at least one input is a first input, method further includes receiving by the processor a second input from the aircraft flight line delivery monitoring system, the aircraft flight line delivery monitoring system configured to detect that the first aircraft left the paint hanger at the second time, method further comprises updating in real-time, by the processor, the aircraft flight line delivery schedule.
	Examiner finds that recitation of the additional elements including an RFID location system or visual camera-based detection system detecting entry and exist of the paint hanger, in cohort 
-35 USC 103
US Patent NO. 8, 560, 368 (Maity) discloses an automated constraint-based scheduler that uses condition-based information for use by large scale organization such as airlines to generate a schedule for a machine such as an airplane, a method for determining a schedule for a plurality of aircraft including receiving a set of milestones and scheduling constraints, and determining a schedule based on reducing a total costs, outputting the schedule, and generating works orders for completion of the milestones/tasks.
 	US Patent Pub 2001/0032119 ( Sinex) teaches generating a network flow chart. 
US Patent Pub. No. 2020/0074411 (Hughes) teaches receiving a set of costs and determining a cost for each aircraft based on the network flow chart and set of costs. 
	US Pub. No. 20100217640 (Nichols) teaches determining costs for a plurality of different orderings of milestones, and updating the schedule in response to a trigger event to produce an updated version of the schedule, and transmitting to the output device a change notification.
	Cindy Wall, Boeing Frontiers, Vol 02, Issue 10, Airplane Delivery Centers strive for perfection, March 2004, teaches milestones for aircraft flight line delivery. 
George Q. Huang · Y. F. Zhang · X. Chen · Stephen T. Newman , RFID-enabled real-time wireless manufacturing for adaptive assembly planning and control, J Intell Manuf (2008) 19:701–713 Published online: 20 June 2008 © Springer Science+Business Media, LLC 2008, teaches the technique of using RFID by product manufacturers and suppliers to provide real-time tracking.
 	The  prior art does not; however, present a rationale, teaching or suggestion ,  “that the aircraft flight line delivery milestone monitoring system includes at least one of an RFID location .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.L.Y./Examiner, Art Unit 3628                      


/EMMETT K. WALSH/Primary Examiner, Art Unit 3628